Exhibit (a)(5)(v) DCS Announces Final Results of In-Kind Tender Offer and Schedule of In-Kind Proceeds to be Distributed Lisle, IL – January 19, 2010 – (NYSE: DCS) Claymore Dividend & Income Fund (the “Fund”), today announced that, in accordance with its in-kind tender offer (the “Offer”) to repurchase up to 4,085,947 of its issued and outstanding common shares of beneficial interest (“Common Shares”), representing approximately 45% of its issued and outstanding Common Shares, which expired at 11:59 p.m. EST on Monday, January 4, 2010, the Fund has accepted 4,085,893 properly tendered shares, representing approximately 45% of the Fund’s Common Shares outstanding, at a price per Common Share of approximately $16.24 (the “Repurchase Price”).
